Citation Nr: 0110264	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  98-19 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of service connected post-traumatic stress 
disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1941 to May 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
post-traumatic stress disorder and assigned a 10 percent 
evaluation. 


FINDINGS OF FACT

1.  Post-traumatic stress disorder was manifested by 
depressed mood, chronic sleep impairment and mild memory loss 
from March 12, 1997 to July 7, 2000.

2.  Post-traumatic stress disorder was manifested by an 
increased disturbance in mood with a depressive component, 
decreased social functioning and insomnia, warranting an 
staged rating from the date of the July 8, 2000 VA 
examination which was the date the increased symptomatology 
was ascertainable.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was 30 percent disabling 
from March 12, 1997 to July 7, 2000.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, § 4.130, Diagnostic 
Code 9411 (2000).

2.  Post-traumatic stress disorder was 50 percent disabling 
from July 8, 2000.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for post-traumatic stress disorder was 
granted in January 1998.  A 10 percent evaluation was 
assigned from March 12, 1997.  The appellant perfected an 
appeal from this rating decision.  In June 2000, the Board 
remanded the appeal for a VA examination.  During the period 
that the appeal was in Remand status, the evaluation was 
increased to 30 percent from July 8, 2000, which was the date 
of the VA examination ordered by the Board.

The appellant has filed a Notice of Disagreement as to the 
August 2000 rating decision that increased the evaluation for 
post-traumatic stress disorder from 10 percent to 30 percent, 
both as to the assigned evaluation and the assigned effective 
date.  On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, the issue of the assigned 
evaluation for the entire appeal period is before the Board.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board has considered whether staged 
ratings are appropriate in this case, and therefore the 
decision below will necessarily discuss the assigned 
effective date for the ratings to be assigned.  

The appellant contends that a higher evaluation is warranted.  
He contends that the medical evidence supports no less than a 
50 percent evaluation for post-traumatic stress disorder, and 
his representative argues that a total evaluation is 
warranted.  He alleges that he suffers from an inability to 
mix and mingle with other people and does not attend any type 
of function where a group of people will have gathered.  He 
is unable to work due to his nervous condition.  He no longer 
had any short-term or long-term memory and was unable to 
understand and follow instructions.  Many times he started a 
task and was unable to complete it.  He no longer had any 
desire to do any of the activities he used to enjoy such as 
fishing.  He was unable to sleep.

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim and an 
increased evaluation.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant, in fact, it appears that all available evidence 
identified by the appellant relative to this claim has been 
obtained and associated with the claims folder.  The RO 
requested records from the VA Medical Centers in Montgomery, 
Birmingham, Tuscaloosa, Tuskeegee, and Percy Point in 1997 
and 1999.  The available records were associated with the 
record and the appellant was informed via the Statement of 
the Case and Supplemental Statements of the Case as to what 
records were obtained.  The Board notes that the appellant 
has not asserted that he has received any psychiatric 
treatment at these facilities, and in fact, the records 
associated with the claims folders do not document 
psychiatric treatment, therefore we find that any additional 
efforts to obtain more records would not assist the appellant 
in advancing his claim.  Service medical records were 
obtained and associated with the claims folder.  VA 
examinations were conducted in August 1997 and July 2000 and 
copies of the reports associated with the file.  We further 
note that the Board remanded the appeal in June 2000 for a VA 
examination and that the examination obtained in July 2000 
was in compliance with the Board's instructions.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  Finally, there is no 
indication from the appellant or the representative that 
there is outstanding evidence which would be relevant to this 
claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The appellant has been rated under the schedule for rating 
mental disorders.  The rating criteria for the evaluation of 
post-traumatic stress disorder are as follows.  38 C.F.R. 
§ 4.130; Diagnostic Code 9411 (2000).

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

The appellant first claimed entitlement to service connection 
for post-traumatic stress disorder in March 1997.  A VA 
examination was conducted in August 1997.  The claims folder 
was not available for review, and the appellant's 
responsiveness to interview questions was limited by 
defensiveness, anger and poor understanding of the 
application process.  The appellant reported monthly combat-
related nightmares and daily crying spells.  The frequency of 
the crying spells had increased with age.  The appellant had 
remained married to his wife for 47 years until her death.  
He had nine living children, none of whom were located near 
him, but he did have extended family nearby.  He was brought 
to the examination by his niece.  He lived alone and did his 
own cooking, cleaning, laundry and self-care.  He 
independently managed his money.  On mental status 
examination he was neatly dressed and groomed.  His hygiene 
was adequate.  His affect was mildly guarded.  His tone and 
comments appeared deliberately cryptic or censored, and he 
was angry at having to answer so many questions.  He believed 
he could be understood only by other combat veterans.  His 
speech was clear.  His thoughts were simple in form, 
sometimes cryptic or defensive in content, and logical in 
progression.  He was oriented to person, place and time.  His 
attention and concentration were appropriate to his age and 
intellectual functioning.  His recall of general information 
was adequate with minor prompts, but he could not easily and 
spontaneously produce information.  He was able to remember 
2/3 unrelated words after 5 minutes.  He was able to 
reasonably abstract.  He reported that he only slept a few 
hours a night but usually felt rested.  He had a recent, 
medically unexplained weight loss.  He complained of daily 
restlessness and crying spells.  He complained that the 
interview questions irritated him and made his nervousness 
worse.  He denied auditory, visual or tactile hallucinations 
and other disturbances of reality contact.  No psychological 
testing was indicated.  The examiner concluded that the 
appellant may have experienced some post-traumatic stress 
disorder symptoms in the years immediately following service, 
but they had dissipated or were more easily controlled by the 
structure of employment and supportive interpersonal 
relationships.  With aging, the loss of employment, social 
support and family roles, his symptoms had increased and 
currently were contributing to significant distress.  It was 
impossible to assess the effect his symptoms had on his 
industrial/occupational functioning as he had been retired 
for about 20 years.  Post-traumatic stress disorder with a 
delayed development of a full syndrome was diagnosed.  His 
Global Assessment of Functioning score was currently 50 as a 
gross estimate based on self-report of symptom severity.

A VA examination was conducted in July 2000.  The claims 
folder was available to the examiner and the records were 
reviewed.  The appellant reported and exacerbation of his 
post-traumatic stress disorder symptoms.  He had decreased 
social functioning, insomnia, and difficulty around people.  
He lived alone.  He cried during the interview.  He reported 
that he felt sorry a lot.  He denied suicidal or homicidal 
ideation.  He felt chronically irritable over his past 
military experiences.  He tended to report hypervigilance and 
an exaggerated startle response.  He had extreme difficulty 
discussing his military experiences with anybody.  On mental 
status examination he was casually dressed, alert and 
oriented to person, place, time and thing.  He was quite 
tearful during the examination.  Although he was initially 
inhibited, he seemed to warm up toward the end of the 
interview.  His speech was not very spontaneous, but it was 
of regular rate and rhythm.  He described his mood as "all 
right."  His affect was constricted.  His thought content 
was negative and coherent, although he seemed to have some 
deficits in his knowledge base regarding his medical history.  
Insight and judgement were adequate.  Post-traumatic stress 
disorder with a depressive component was diagnosed.  His 
Global Assessment of Functioning score was 39.  The examiner 
concluded that the examination had confirmed the appellant's 
complaint that his symptoms had gotten worse citing decreased 
social functioning and problems dealing with people.  He was 
able to manage his financial affairs.

VA Medical Center records dating immediately prior to his 
claim for service connection for post-traumatic stress 
disorder and through 2000 do not reflect complaints of or 
treatment for any psychiatric disorders.  In a screen for 
depression conducted in March 2000, the appellant reported 
fatigue or loss of energy in the prior few months, difficulty 
sleeping, recent loss of a loved one, and upsetting 
flashbacks, memories or thoughts.  He denied feeling 
irritable, anxious, or sad most of the time or thoughts of 
harming himself or others.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

March 12, 1997 to July 7, 2000.

Post-traumatic stress disorder has been rated as 10 percent 
disabling from March 12, 1997 to July 7, 2000.  The evidence 
supports a 30 percent evaluation during this period.  The 10 
percent evaluation contemplates transient symptoms, however 
the evidence establishes that the appellant's symptomatology 
was not transient, but constant.  The evidence reflected that 
the appellant lived by himself, took care of himself, and was 
adequately dressed and groomed.  Therefore we find that for 
this period he was generally functioning satisfactorily with 
routine behavior and self-care normal.  There was evidence of 
chronic sleep impairment by his report and only mild memory 
loss as exhibited by his recall of 2/3 words after 5 minutes.  

The preponderance of the evidence is against a higher 
evaluation for post-traumatic stress disorder from March 12, 
1997 to July 7, 2000.  Competent evidence of speech 
impairment was not presented.  His speech was clear and this 
thoughts logical in progression.  Panic attacks were not 
reported.  It was not reported that he exhibited difficulty 
in following complex commands.  His memory was only mildly 
impaired.  He was able to conduct abstract thinking and his 
judgment was sufficient for him to manage his own finances.  
Although he was tearful and reported decreased social 
interaction, he had maintained a very long-term marriage 
until his wife's death and was brought to the examination by 
a member of his extended family.  The preponderance of the 
evidence is against a finding that his disability more nearly 
approximated the 50 percent evaluation for this period.

The Board's conclusion is further supported by a Global 
Assessment of Functioning score of 50 which was noted in the 
August 1997 examination.  Although the Global Assessment of 
Functioning score does not fit neatly into the rating 
criteria, the Global Assessment of Functioning score is also 
evidence.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
Global Assessment of Functioning score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994).  A Global Assessment of Functioning score of 50 is 
defined when a patient exhibits serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  We find that a 30 percent evaluation for 
this period is adequate to compensate the appellant for what 
is defined as a serious impairment, but since he was not 
exhibiting serious impairment in both spheres (occupational 
and social) the 50 percent evaluation is not warranted.


From July 8, 2000.

The evidence warrants a staged rating from the date of the 
July 8, 2000 VA examination.  A 50 percent evaluation is 
warranted for post-traumatic stress disorder from that date.  
The examiner concluded that his examination had confirmed 
that post-traumatic stress disorder had gotten worse as 
evidenced by decreased social functioning and problems 
dealing with people.  The depressive component of the post-
traumatic stress disorder had gotten worse and he was 
chronically irritable, therefore there was evidence of mood 
disturbance.  His affect was constricted.  As there is no 
other evidence of psychiatric treatment or evaluation prior 
to the date of this examination, an earlier date for the 
assignment of the staged rating is not warranted.  The 
appellant's reports in the March 2000 depression screen do 
not support a higher evaluation.

The preponderance of the evidence is against a higher 
evaluation.  Competent evidence of obsessional rituals, 
illogical, obscure, or irrelevant speech or near-continuous 
panic or depression affecting the ability to function 
independently has not been presented.  He has not reported or 
demonstrated impaired impulse control in spite of being 
chronically irritable.  Spatial disorientation or neglect of 
personal appearance and hygiene has not been shown.  An 
inability to establish and maintain effective relationships 
was not in evidence, rather there was only a decreased 
ability.

The Board has noted the reported Global Assessment of 
Functioning score of 39.  A score in this range is indicative 
of some impairment in reality testing or communication (e.g., 
speech is at time illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  There is no evidence of any 
impairment in reality testing or communication to this level.  
There is evidence of impairment in several areas.  As this 
score is in the higher end of the range we find that the 
Board's assignment of a 50 percent evaluation is supported by 
this score, as a 50 percent evaluation is meant to compensate 
a veteran with symptomatology affecting several areas of 
functioning. 


Additional considerations.

The Board has considered the appellant's contention that his 
disability warrants an evaluation of 50 percent or greater 
for the entirety of the appeal period.  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
Therefore, the Board has afforded the objective medical 
evidence as provided on multiple examinations more probative 
value in its consideration of the appeal.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  It does not appear that 
the RO in this case considered this regulation, however 
having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  In this regard, the Board finds 
that the schedular criteria and currently assigned 
evaluations for post-traumatic stress disorder are adequate 
and the case does not present an exceptional or unusual 
disability picture.  The appellant stopped working many years 
ago and no examiner had attributed this to post-traumatic 
stress disorder.  The record does not reflect any regular 
treatment for the symptomatology associated with post-
traumatic stress disorder much less frequent periods of 
hospitalization.



ORDER

A 30 percent evaluation for post-traumatic stress disorder is 
granted from March 12, 1997 to July 7, 2000, subject to the 
controlling regulations applicable to the payment of monetary 
awards.  A 50 percent evaluation for post-traumatic stress 
disorder is granted from July 8, 2000, subject to the 
controlling regulations applicable to the payment of monetary 
awards.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals


 

